Citation Nr: 0805782	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-27 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for osteoarthritis of the right knee.

2.  Entitlement to a compensable disability rating for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In September 2007, to support his claims, the veteran 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board - also referred to as a "travel Board" 
hearing.

During his hearing, the veteran submitted additional evidence 
and waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2007).


FINDING OF FACT

The veteran's right and left, i.e., bilateral knee disability 
is manifested by 
X-ray evidence of osteoarthritis and mild tenderness, but, 
despite his subjective complaints, no objective clinical 
indications of instability and only slight resulting 
limitation of motion in his right knee and none in his left 
knee.  There also are no current objective clinical 
indications of weakness, lack of endurance, or 
premature fatigue after repetitive use.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2007). 

2.  The criteria are met however for a higher 10 percent 
rating, though no greater, for the left knee disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in June 2005 and June 2007 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006 discussing the 
disability rating and downstream effective date element of 
the claims and then went back and readjudicated the claims in 
the July 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  


In addition, VA furnished the veteran compensation 
examinations to determine the severity of his bilateral knee 
disability - including rather recently in June 2007.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.

Procedural History

Historically, the RO granted service connection for these 
disabilities in a June 1992 rating decision and assigned a 
combined 10 percent rating for osteoarthritis in both knees, 
the veteran's left shoulder and lumbar spine, retroactively 
effective from April 1, 1992.  The more recent September 2005 
RO decision at issue assigned separate ratings for his right 
and left knee disabilities - a 10 percent rating for his 
right knee and a 0 percent (i.e., noncompensable) rating for 
his left knee, both retroactively effective from June 9, 
2005.  He wants higher ratings for both knees.

Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in favor of 
the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  



Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  
But another recent Court decision held that in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Normal range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran's bilateral knee disability is partly rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, for arthritis 
due to trauma and substantiated by X-ray findings.  DC 5010 
indicates the traumatic arthritis should be rated under DC 
5003, as degenerative/osteo arthritis.  DC 5003, in turn, 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved - which, here, are DC 5260 for flexion of 
the knee and DC 5261 for extension.  


According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, a 10 
percent rating may be assigned for each major joint so 
affected, to be combined, not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, VA assigns a 10 percent 
rating with x-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, and that evaluation 
of a knee disability under both of these codes would not 
amount to pyramiding under 38 C.F.R. § 4.14 (2007). 
 VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 
Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, a separate finding must be based 
on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero-percent rating.

Here, though, a separate rating is not warranted under DC 
5257 since, despite the veteran's subjective complaints 
(including during his recent hearing), there is no objective 
clinical evidence he has either recurrent subluxation or 
lateral instability in either knee.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

Here again, though, a separate evaluation based on limitation 
of extension is not warranted because the veteran has full 
extension - meaning to 0 degrees, so no restriction in this 
direction of motion.

As already alluded to, DC 5260 provides for the evaluation of 
limitation of flexion of the knee.  VA assigns a 10 percent 
rating when the knee has flexion of 45 degrees and assigns a 
20 percent rating when it has flexion of 30 degrees.  
A 30 percent rating contemplates flexion limited to 15 
degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  VA assigns a 0 percent rating when 
leg extension is 5 degrees.  VA assigns a 10 percent rating 
when the knee has extension of 10 degrees, and a 20 percent 
rating when it has 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and a 50 
percent evaluation contemplates extension limited to 45 
degrees.

DCs 5256 (for ankylosis of the knee), 5262 (impairment of the 
tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his knee joint, in both knees, by definition, it is not 
immobile so not ankylosed.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.



Analysis

During his VA examination in July 2005, the veteran reported 
experiencing constant pain in his knees.  He also said he 
experienced flare-ups, depending on the weather, and 
stiffness, locking, buckling, and swelling on a daily basis.  
Objective findings showed crepitation and mild tenderness in 
the posterior knees and medial and lateral to the patellar 
distal to the joint line bilaterally, but no swelling.  When 
examining his knees, the examiner found nontender, white 
arthroscopic scars with no tenderness or other gross 
deformity.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 
and 7805 indicating surgical scars are rated noncompensable 
(0 percent) when, as here, asymptomatic.  See, too, 38 C.F.R. 
§ 4.31 indicating a 0 percent rating is assigned when the 
particular DC in question does not provide this rating, yet 
the veteran does not meet the requirements for a compensable 
rating.  Concerning range of motion, the examiner noted 120 
degrees of flexion in the right knee and 140 degrees of 
flexion in the left knee - with extension to 0 degrees in 
both knees (bilaterally).  In addition, the knees were stable 
to McMurray's and drawer sign.  The examiner diagnosed 
bilateral knee osteoarthritis with discomfort and limitation 
in function in the right knee.  

With respect to the DeLuca criteria, the examiner indicated 
the veteran's knees could not be retested.

During a more recent VA examination in June 2007, the veteran 
reported experiencing swelling in his knees with activity, 
occasional locking and buckling, and pain.  He said he does 
not use a cane, braces, or any other assistive device for 
ambulation.  Objective findings showed mild crepitus 
bilaterally but stable medial and lateral collateral 
ligaments.  Indeed, there was no evidence of effusion or 
patellar compression tenderness.  He also had a negative 
Lachman's and McMurray's.  With respect to the scars on his 
knees, the examiner found flat, 
well-healed, nontender, and nonadhering arthroscopic scars 
with no tenderness or other gross deformity.  See again 
38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 and 7805 
indicating surgical scars are rated noncompensable (0 
percent) when, as here, asymptomatic.  Also see again 
38 C.F.R. § 4.31 indicating a 0 percent rating is assigned 
when the particular DC in question does not provide this 
rating, yet the veteran does not meet the requirements for a 
compensable rating.  Range of motion testing found 140 
degrees of flexion and 0 degrees of extension, bilaterally, 
which is completely normal.  X-rays revealed left knee status 
post anterior cruciate ligament (ACL) repair, without signs 
of hardware loosening, mild patellofemoral arthritis, and 
mild lateral patellar tilt.  The X-rays also indicated query 
loosening of the lateral femoral condylar interference screw, 
mild osteoarthritis of the patellofemoral joint and medial 
joint compartment.  The examiner diagnosed degenerative joint 
arthritis in both knees with no limitation of motion.  

With respect to the DeLuca criteria, the examiner indicated 
the veteran did not exhibit any pain, fatigue, weakness, or 
incoordination with repetitive testing.

Hence, at worst, the veteran had flexion limited to 120 
degrees in his right knee (during his July 2005 VA 
examination) and normal flexion in his left knee (during both 
the July 2005 and more recent June 2007 VA examinations), 
which, in turn is rated noncompensable, i.e., zero-percent 
disabling under DC 5260.  And it is worth reiterating this 
takes into account the additional functional impairment 
(including additional limitation of motion) from the DeLuca 
factors like pain, weakness, limited endurance, fatigue and 
flare-ups.  Although the VA examiner was unable to perform 
the DeLuca testing during the July 2005 VA examination, this 
testing did take place during the more recent June 2007 VA 
examination and, as mentioned, there were no objective 
clinical indications of pain, fatigue, weakness, or 
incoordination with repetitive testing.

Moreover, as already mentioned, the veteran's extension has 
always been 0 degrees, meaning full and completely normal, 
both when examined in July 2005 and again in June 2007.  And 
this normal extension was in both knees.  So, obviously, this 
normal extension is rated as noncompensable (i.e., 0 percent) 
under DC 5261.



Summarily speaking, the veteran has no instability and full 
extension and insufficient limitation of flexion, 
bilaterally, to meet even the minimum 0 percent rating 
requirements under DCs 5260.  So considering that he already 
has a separate 10 percent rating for his right knee, there is 
no basis for increasing the rating for this knee.  Indeed, 
the objective clinical evidence shows that his flexion in 
this knee actually improved from the time of the July 2005 VA 
examination to when he was more recently examined in June 
2007, as it was to 120 degrees during the earlier evaluation 
but to the full 140 degrees during the more recent 
evaluation.  Thus, inasmuch as 10 percent represents the 
maximum level of disability in this knee since the effective 
date he received this higher rating, his rating may not be 
increased beyond this level - so not "staged" under Hart.

Although the veteran has full range of motion in his left 
knee, and indeed did during both of his VA examinations in 
July 2005 and June 2007, the fact remains that he has 
osteoarthritis in this knee just as he does in his right knee 
- which has a higher 10 percent rating.  And at least by 
implication, there is a likelihood that he experiences the 
same associated chronic pain.  So this higher 10 percent 
rating is also warranted for his left knee under DC 5003, but 
no greater evaluation.  See also 38 C.F.R. § 4.59 and 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Extraschedular Consideration

The veteran's service-connected knee disabilities do not 
warrant consideration for an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of these disabilities.  
Instead, his evaluation and treatment has been primarily as 
an outpatient, not inpatient.  Indeed, there has been no 
physical incapacitation during the past twelve months or time 
lost from work on medical leave, although he submitted 
evidence during his hearing from his supervisor (M.E.M.) and 
from a physician (C.A.H.) indicating his employer has had to 
make accommodations for him.  This evidence indicates his job 
objectives require that he support photographic, graphic, 
alert photography, and studio photography requests, and that 
the prescribed limitations - as indicated in the 
accompanying physician's statement, only allow him to provide 
graphic and studio photography support.  External and alert 
photography requires that he carry equipment weighing 15 
pounds or more, requires that he stand more than 30 minutes 
when photographing such photo assignments, and that some 
photo assignments require walking on uneven and/or unstable 
terrain.  So as of the September 2007 date of receipt of this 
evidence, he reportedly is only capable of performing 50% of 
his required job objectives.

Keep in mind, though, there must be marked interference with 
his employment due exclusively to his bilateral knee 
disability, meaning above and beyond that contemplated by his 
assigned schedular ratings (now 10 percent for both knees), 
or other indications that application of the regular rating 
schedule standards would be impractical.  And aside from the 
10 percent rating he now has for each knee, he has a separate 
20 percent rating for his low back disability and a separate 
10 percent rating for his shoulder disability.  The combined 
rating, for these and his still other service-connected 
disabilities, is 40 percent.  And according to his own 
hearing testimony, his ability to perform only 50 percent of 
his job objectives is mainly due to his low back disability 
(which is not a issue).  He also acknowledged that his 
decline in exercising, or inability to, is mostly because of 
his low back disability, although there is some contribution 
from his bilateral knee disability, too.  So, admittedly, his 
overall functional impairment from his bilateral knee 
disability may hamper his performance in some notable 
respects, but generally the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For these reasons and bases, the evidence supports assigning 
a higher 10 percent rating for the left knee disability, but 
the preponderance of the evidence is against the claims for 
even higher ratings for either knee.  As such, there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




ORDER

The claim for a rating higher than 10 percent for the right 
knee disability is denied.

But a higher 10 percent rating - though no greater, is 
granted for the left knee disability, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


